Citation Nr: 0126393	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated at 30 percent disabling.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to April 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim for entitlement to 
service connection for PTSD.  The RO also granted the 
veteran's claim for an increased rating for an anxiety 
disorder to 30 percent; however, a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
increased evaluation for an anxiety disorder above the 
current 30 percent remains in appellate status. 

Finally, a hearing was held before the undersigned Member of 
the Board sitting in Philadelphia, Pennsylvania, in July 
2001.  A transcript of the hearing testimony has been 
associated with the claims file.  The Board notes that the 
veteran submitted additional evidence at the hearing, which 
was duplicative of evidence previously submitted.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service-connected anxiety disorder is not 
shown to be productive of an inability to establish and 
maintain effective relationships; the veteran is not shown to 
experience gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
to be a persistent danger to self or others, have an 
intermittent inability to perform activities of daily living, 
or to be disoriented to time, place, or person.  

3.  The weight of the evidence indicates that the veteran's 
diagnosis of PTSD is related to an employment incident; the 
recent VA examination concluded that PTSD was not related to 
military service.


CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the 
schedular criteria for an evaluation of 50 percent, but no 
more, for an anxiety disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Codes (DCs) 9400, 9440 (2001).

2.  The veteran does not have a PTSD which was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Rating for an Anxiety 
Disorder

Historically, the veteran filed a claim for an increased 
rating for an anxiety disorder in 1998, which the RO granted 
to 30 percent by rating decision dated in November 1998.  The 
veteran disagreed with the new evaluation and maintained that 
he was entitled to a higher rating.  As he has not withdrawn 
the appeal, the issue of an increased evaluation for an 
anxiety disorder above the current 30 percent remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Parenthetically, the Board notes that applicable 
rating criteria for mental disorders, 38 C.F.R. § 4.125 et 
seq., was amended effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.125 
(2001)).  As the veteran filed his claim for an increased 
rating in 1998, the pre-amendment regulations are not for 
consideration.  

The RO rated the veteran's anxiety reaction under DC 9400.  
Under the post-amendment regulations applicable here, a 10 
percent evaluation may be assigned with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  A 30 percent 
evaluation will be assigned for an anxiety reaction with 
occupational and social impairment consistent with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for anxiety which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obses-
sional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Turning to the medical evidence of record, the Board notes 
that the veteran's mental health picture is complicated by 
concurrent but separate psychiatric disorders: an anxiety 
disorder, which is service-connected, and PTSD, which is not.  
Nonetheless, the Board finds that the medical evidence 
sufficiently separates the effects of the veteran's service-
connected anxiety disorder from his nonservice-connected 
PTSD.  As an example, private treatment records focus 
primarily on the veteran's inability to work due to 
nonservice-connected PTSD and little to no mention is made of 
the service-connected anxiety disorder vis-à-vis the 
veteran's current psychiatric symptomatology.  Moreover, 
current VA examinations specifically consider the disorders 
separately.  Therefore, the medical evidence sufficiently 
separates the effects of the nonservice-connected disability 
from the service-connected disability and the signs and 
symptoms of one need not be attributed to the other.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Accordingly, the Board will consider an increased rating only 
for the veteran's service-connected anxiety disorder.  

Private medical records dated from 1990-1996 reflect that the 
veteran was treated on multiple occasions for PTSD due to a 
work-related situation.  He was noted to be experiencing a 
variety of symptoms as a result of PTSD, including anxiety; 
however, none of the private treating physicians or 
psychologists addressed the issue of the veteran's service-
connected anxiety disorder.  

In a May 1998 VA examination, the veteran reported that he 
started having psychiatric symptoms during basic training and 
did not like being yelled at.  He described his symptoms as 
being nervous and irritable.  He was discharged after one 
year.  Thereafter, he worked at a correction facility for 
several years and noticed an increase in his anxiety symptoms 
after a 1982 automobile accident.  He left the correction 
facility because he and other people were concerned about him 
carrying a gun.  Thereafter, he worked for the Post Office.  
He was apparently fired from that job but subsequently won a 
discrimination suit and was reinstated.  He worked only for 
another three days and left because he could not perform his 
job.  He blamed the Post Office for putting him back in the 
same job.  He ultimately received a pension from the Postal 
Service for PTSD.  He had been under psychiatric care since 
1982.  He maintained that he was psychiatrically harmed 
during military service which led him to being vulnerable to 
PTSD at his work place, and believed that he was entitled to 
a higher rating.

The veteran complained of restlessness, irritability, and had 
trouble sleeping.  He could concentrate enough to read the 
newspaper but not a book.  The examiner noted that the 
symptoms were found in both an anxiety disorder and in PTSD 
but that the veteran also presented with paranoia and a 
distinctly-odd manner, which formed a large part of his 
condition but was not present in either disorder.  The 
examiner noted that there was some suggestion that the 1982 
automobile accident may have caused an organic brain injury 
but that was not borne out by testing.  

Mental status examination revealed that the veteran related 
in an eccentric manner, had referential thinking, was 
irritable during the evaluation, and reported that he had a 
chip on his shoulder.  He claimed that being around people 
made his anxiety and restlessness worse.  He was suspicious, 
paranoid, lost his temper and hurt people, stated he was a 
loner, thought the bank was plotting against him, had 
suicidal ideation, and got angry enough to throw things.  His 
speech was vague and circumstantial, he was a poor historian, 
affect was constricted, insight was not maintained, he 
believed people talked about him behind his back but knew 
that he was imagining that the bank was plotting against him.  
His judgment was impaired by his faulty reality testing.  The 
final diagnosis was schizotypal personality disorder and his 
GAF was noted to be at 30 and he was not competent to handle 
his funds.

In an October 1998 VA examination, the veteran reported on 
his work history, problems with working at the correction 
facility and Post Office, and the 1982 automobile accident.  
The examiner noted that the veteran was being treated for 
PTSD but was on no medication.  He related problems with 
anxiety since service.  The veteran complained of difficulty 
sleeping, bad dreams, poor appetite, being uncomfortable 
around people, a bad temper, suspicion, depression, and 
financial and health problems.  Mental status examination 
revealed that he was suitably dressed, gave relevant but 
short answers, at times was circumstantial, denied 
hallucination, believed he was abused and discriminated 
against but no frank persecutions were elicited, affect was 
constricted, and he was oriented but absent-minded and 
forgetful.  He was competent for VA purposes.  

The examiner noted diagnoses of anxiety disorder, not 
otherwise specified, and PTSD.  With respect to the diagnosis 
of anxiety disorder, the examiner remarked that the disorder 
was previously labeled anxiety reaction since service with 
manifestations of excessive worry, difficulty sleeping, 
anxiety, and depressed mood.  The GAF attributable to an 
anxiety disorder was noted to be 65.  With respect to the 
diagnosis of PTSD, the examiner related it to situations 
"unrelated to the service" and noted a reduced GAF of 55.  
Subsequent private treatment records associated with the 
claims file again focused on the veteran's treatment for 
PTSD.

In the most recent VA examination dated in August 2000, the 
examiner noted that the veteran had been diagnosed with 
anxiety since service.  The veteran complained of difficulty 
sleeping, poor appetite, bad temper, an inability to relate 
to people, believed he was the victim of discrimination, and 
seemed depressed, anxious, tense, and isolated.  He stayed 
home most of the time and felt he had no future.  Mental 
status examination revealed that he was casually dressed, 
denied hallucinations, affect was moderately depressed, he 
was anxious, tense, and oriented but had difficulty in 
concentration and some memory lapses.  Insight and judgment 
were fair.  The diagnostic impressions included anxiety 
disorder since service with a GAF reported at 65.  PTSD was 
specifically noted to be a separate entity with a reported 
GAF of 60.

At a hearing before the Board in July 2001, the veteran 
testified that that his anxiety disorder was due to PTSD.  He 
maintained that he was harassed and denied privileges in 
service and he could not deal with the situation.  He 
indicated that he was unable to work.

After a review of the evidence on file, the Board concludes 
that an evaluation of 50 percent, but no more, is in order.  
Taken together, the veteran's symptomatology warrants the 
assignment of a 50 percent rating under the current schedular 
criteria for an anxiety disorder.  Specifically, he has been 
shown to have circumstantial speech, memory impairment, 
absent-mindedness, and forgetfulness.  In addition, being 
around people increased his feelings of panic.  As noted 
above, a 50 percent evaluation will be assigned for anxiety 
with symptoms such as, among other things, flattened affect, 
circumstantial speech, panic attacks more than once a week, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, and disturbances of motivation 
and mood.  Therefore, a schedular 50 percent evaluation is 
warranted.

The Board further finds, based on the evidence of record, 
that the veteran's anxiety symptoms do not warrant more than 
a 50 percent evaluation at this time.  There is no evidence 
that the veteran currently experiences obsessional rituals, 
illogical, obscure or irrelevant speech, near-continuous 
panic attacks, depression so severe that he cannot function 
independently, disorientation, neglect of personal hygiene, 
or an inability to establish effective relationships.  While 
the veteran may have experienced some symptoms associated 
with a higher than 50 percent rating, such as impaired 
impulse control and difficulty adapting to stressful 
situations, the Board finds that the balance of the medical 
evidence does not support a higher than 50 percent rating at 
this time.  One or two symptoms are not sufficient to warrant 
an evaluation in excess of 50 percent evaluation under the 
current criteria.  Moreover, the veteran has also been noted 
to be oriented to time, place, and person, and to be without 
evidence of psychosis, delusions, or hallucinations.  

In addition, there is no indication that he has been 
hospitalized for a psychiatric disability or that he is on 
regular psychiatric medications.  While the Board acknowl-
edges that the veteran has clearly had difficulty in some 
aspects of his life, the over-all picture is consistent with 
an evaluation of 50 percent for an anxiety reaction, but no 
more.  Further, the veteran's GAF has consistently been in 
the mid- to high 60s for anxiety, reflecting mild symptoms or 
some difficulty in social and occupational functioning, but 
it is not reflective of problems with reality testing or a 
major impairment in judgment, thinking, or mood.  The Board 
finds that this evidence is also consistent with a 50 percent 
schedular rating, but no more.

The Board has considered the veteran's written statements and 
sworn testimony that his anxiety disorder is worse than 
currently evaluated.  Although the statements and testimony 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

II.  Entitlement to Service Connection for PTSD

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this appeal was pending, the applicable criteria to 
establish service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended on June 18, 1999, and made effective to March 7, 
1997.  See 38 C.F.R. § 3.304(f) (2001).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first con-
sider whether the amended regulation is more favorable to the 
veteran than the prior regulation, and, if so, the Board must 
apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as affects this claim.  

Under the pre-amended regulations, service connection for 
PTSD required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Under the new, amended 
regulations, service connection for PTSD requires (i) medical 
evidence diagnosing PTSD, (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  

When asked to interpret the pre-amended regulations, with 
respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Veterans Claims Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d), (f) (2000); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the pre-amended regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] insuffi-
cient to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat nor has he so claimed.  Rather, he contends that he 
was mistreated and discriminated against in service.  As a 
result, he maintains that he now suffers from PTSD.

As noted above, service connection for PTSD requires a 
current, clear medical diagnosis of PTSD, evidence of an in-
service stressor, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 130 (1997).  In this case, there is 
no evidence of an in-service diagnosis of PTSD, although the 
veteran has reported that he was discriminated against during 
his time in the military. 

Turning to the issue of whether the veteran experienced an 
in-service stressor, the Board notes that the service records 
fail to support the veteran's claim.  While the Board is 
sensitive to the veteran's claims of racial discrimination 
during service and the difficulties in proving those claims, 
the Board notes that the service records do not reveal any 
particular difficulties.  Specifically, the veteran asserts 
that he was not profiled for shaving when the service medical 
records reflect that he was treated for shaving too close and 
given instructions to use a higher setting and not to shave 
against the grain, which he failed to comply with.  On 
several occasions, he was apparently put on a shaving 
restriction for pseudofolliculitis barbae.  On other 
occasions, he sought treatment for a variety of complaints 
where the examiners noted that he just wanted days off from 
work.  Further, in a January 1974 disciplinary report, a 
finding was made that the discriminatory matters raised by 
the veteran were unsubstantiated.  Therefore, to the extent 
that the veteran claims in-service discrimination as his PTSD 
stressor, there is no evidence supporting his contentions in 
the record.

Next, while the Board acknowledges a current diagnosis of 
PTSD, the weight of the evidence does not establish a medical 
nexus between the veteran's diagnosis of PTSD and claimed in-
service stressors.  Rather, the evidence shows that the 
veteran's PTSD was diagnosed as a result of post-service 
incidents at his place of work.  

In support of his claim, the veteran submitted letters from 
some of his private treating physicians.  However, given the 
contradicting nature of the letters, the Board assigns them 
little probative weight.  Specifically, in a December 1998 
letter, Dr. E.W.F. (a psychiatrist) reflected that the 
veteran had been under his care since August 1995 for PTSD as 
a result of in-service racial discrimination, harassment, and 
denial of privileges.  Dr. E.W.F. concluded that the veteran 
was totally disabled because of the disorder.  Of note, Dr. 
E.W.F. made no mention of the effect of the veteran's work-
related difficulties on his psychiatric symptoms.  On the 
other hand, in an August 1996 to-whom-it-may-concern letter, 
Dr. E.W.F. reflected that the veteran's "severe psychiatric 
symptoms [] were caused by his being exposed to a major 
stressor at his place of work."  There was no mention made 
of a relationship between the veteran's symptoms and military 
service.  Dr. E.W.F.'s August 1996 letter directly 
contradicted his December 1998 opinion to VA that the 
veteran's symptoms were due to military service.  

Similarly, in a January 1998 letter, Dr. M.R. (a 
psychologist) noted that he had treated the veteran since 
April 1995 for PTSD with paranoid tendencies, which precluded 
him from full time work.  Dr. M.R. associated the veteran's 
symptoms with the stresses he experienced in service, again 
making no reference to the veteran's work-related situation.  
On the other hand, in an August 1995 (or 1996 - the date is 
difficult to read) letter to a Workers Compensation office, 
Dr. M.R. indicated that the veteran had been discriminated 
against and harassed at his workplace, which caused the 
veteran to develop PTSD with a tendency toward paranoid 
personality features.  There was no mention of military 
service and the opinion is in direct contradiction to his 
January 1998 letter to VA in support of the veteran's service 
connection claim.  

Further, in separate two letters, both dated July 18, 1990 
(one addressed to VA, and one with the recipient whited-out), 
Dr. G.E.G. (a treating psychiatrist) alternatively indicated 
that the veteran's PTSD began during military service (to the 
unknown addressee) and that the veteran's psychiatric 
symptoms were related to a work injury as the PTSD was 
"incurred in the postal service" (in the letter to VA).  

While the more recently written letters are supportive of the 
veteran's positions (most written after the veteran filed the 
current service connection claim), the Board assigns less 
probative weight to any of the letters (favorable or 
otherwise) because of the inconsistent nature of the 
opinions, despite the fact that it appears that the treating 
physicians and psychologist were aware of the veteran's 
complete medical history vis-à-vis his military history and 
work history.  Therefore, to the extent the opinions were 
based on history provided by the veteran, they are not 
probative as to a causal relationship.  A physician's opinion 
based on the veteran's layman account of an illness from many 
years ago, which is otherwise uncorroborated by competent 
medical evidence of record, can be no better than the 
veteran's bare contentions.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Further, a physician's opinion based upon a previously con-
sidered and rejected account is based upon an inaccurate 
factual premise and has no probative value.  Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).  Accordingly, while the 
above-referenced health care providers have indicated a 
connection between the veteran's diagnosis of PTSD and 
military service, those same health care providers 
established a connection between the veteran's diagnosis and 
the workplace incidents.  Therefore, the Board assigned less 
probative weight to those contradicting opinions. 

On the other hand, numerous opinions and medical evidence 
support a finding that the veteran's PTSD was not related to 
military service but rather was caused by work-related 
incidents.  Specifically, in the October 1998 VA examination, 
the examiner noted that the veteran was being treated for 
PTSD but was on no medication.  He related problems with 
anxiety since service.  After a mental status examination, 
the examiner noted diagnoses of anxiety disorder, not 
otherwise specified, and PTSD.  With respect to the diagnosis 
of PTSD, the examiner related it to situations "unrelated to 
the service" and noted a reduced GAF of 55.  
Parenthetically, the Board notes that the veteran was 
diagnosed with schizotypal personality disorder in the May 
1998 VA examination, but not PTSD.  In addition, the August 
1990 VA examination diagnosed anxiety disorder, but not PTSD.  
Therefore, the only VA examiner to recognize a diagnosis of 
PTSD specifically did not relate it to military service.

Several private medical opinions also support a finding that 
the veteran's PTSD was related to post-service work 
difficulties, not military service.  As an example, a 
November 1994 letter from Dr. D.G. (a treating psychiatrist) 
noted that the veteran was diagnosed with PTSD and the 
"employment relatedness of his symptoms" had been 
documented.  Further, in a September 1993 psychological 
testing report, the psychologist remarked that the veteran 
had had trouble adjusting after he was terminated from his 
employment four years previously.  The veteran reported 
military service but denied any military disciplinary 
problems (contrary to the record).  He indicated that he 
worked as a corrections officer but left because he felt the 
job was unsafe and because he tired of working double shifts 
(contrary to his subsequent testimony).  He expressed anger 
at his Post Office supervisors and wanted them to "suffer a 
lot."  The tester noted post-traumatic aftermath and 
avoidant personality features.  Accordingly, the Board 
assigns greater probative weight to these opinions as they 
are not contradicted by the medical professional providing 
the opinion.

Based on a review of all the evidence, the Board concludes 
that the veteran's PTSD stressors were related to workplace 
incidents many years after service separation.  Therefore, 
the Board finds that even assuming a current diagnosis of 
PTSD, the medical evidence does not related the diagnosis to 
any in-service occurrence or event.  Accordingly, the veteran 
has failed to show a medical nexus between service and PTSD, 
as required by law.  

With respect to both claims, the Board notes that during the 
pendency of this appeal, there was a significant change in 
the law.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 46520 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statement of the case 
issued during the pendency of the appeal, the veteran was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Further, the 
Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran as 
relevant to the claim has been associated with the claims 
file, including private treatment records.  Next, the veteran 
has undergone multiple VA examinations, which addressed the 
issues on appeal.  In addition, the veteran requested and 
received a hearing before the Board.  Therefore, the Board 
finds that the requirements of the VCAA have been satisfied.


ORDER

Entitlement to an evaluation of 50 percent, but no more, for 
an anxiety disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.

The claim for entitlement to service connection for PTSD is 
denied.


REMAND

At a hearing before the Board, the veteran claimed that he 
was unable to work as a result of his service-connected 
anxiety disorder.  While the Board has concluded that the 
veteran's PTSD is not service-connected, there has been no 
specific opinion as to whether the veteran's service-
connected anxiety disorder renders him unable to sustain 
gainful employment.

The claim for a total disability rating based on individual 
unemployability (TDIU) concerns entitlement to an increased 
rating for a service-connected disability on a basis other 
than the evaluations provided in VA's ratings schedule.  As 
the issue of entitlement to a TDIU rating for an anxiety 
disorder is properly raised in connection with a claim for an 
increased rating for such disability, the question of 
entitlement to a TDIU rating is considered a component of an 
increased-rating claim.  In a decision issued on May 29, 
2001, the United States Court of Appeals for the Federal 
Circuit held as follows:

We hold that once a veteran submits 
evidence of a medical disability and 
makes a claim for the highest rating 
possible, and additionally submits 
evidence of unemployability, the VA must 
consider total disability based upon 
individual unemployability ("TDIU").  
We further hold that proving inability to 
maintain "substantially gainful 
occupation" for entitlement to TDIU does 
not require proving 100 percent 
unemployability.

Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001)  
The Board has determined that further action by the RO is 
necessary with respect to the issue and remands the issue of 
entitlement to a TDIU rating for a service-connected anxiety 
disorder.

In addition, because of the change in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  Further, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Finally, the veteran is notified 
that he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED to the RO for 
consideration and full development of the issue of whether 
the veteran is entitled to a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.16, pursuant to which the 
following development should be accomplished:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The RO should take appropriate steps 
in order to determine whether or not the 
veteran is currently employed.  If the 
veteran is not employed, or has only 
marginal employment, the RO should 
accomplish whatever additional 
development of this matter is deemed 
appropriate and necessary.

3.  Thereafter, the RO should adjudicate 
the veteran's entitlement to a TDIU.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


